Citation Nr: 1523957	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-46 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than September 1, 2009, for the award of additional compensation benefits for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that awarded additional compensation benefits for the Veteran's spouse, effective September 1, 2009.


FINDING OF FACT

The RO did not receive needed evidence regarding the Veteran's spouse V.T. until August 25, 2009.


CONCLUSION OF LAW

An effective date earlier than September 1, 2009, for the award of additional compensation benefits for the Veteran's spouse V.T. is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5111, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.4, 3.31, 3.204, 3.213, 3.401 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the effective date assigned following the addition of his spouse V.T. as a dependent.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to VA's duty to assist a claimant in the development of his or her case, the Board notes that the issue on appeal is not whether the Veteran is entitled to benefits, but the effective date thereof.  As a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder and the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.  Thus, further discussion of VA's duty to assist is not necessary in this context.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2014).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b) (2014).

Regarding establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of 38 C.F.R. § 3.204.  38 C.F.R. § 3.213(a) (2014).  38 C.F.R. § 3.204 provides the following:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage . . . provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see 38 C.F.R. § 3.216 ).  38 C.F.R. § 3.204(a)(1) (2014).

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

In the present case, the evidence shows that the Veteran has had combined disability rating of 40 percent from March 1, 2002; thus, the 30 percent threshold for applicability of the dependency provisions has been met.  See 38 C.F.R. § 3.4(b)(2).

The Veteran seeks entitlement to an effective date earlier than September 1, 2009, for the addition of his spouse V.T. as his dependent.

In April 2003, the RO granted service connection for multiple disabilities and informed the Veteran that his monthly disability compensation included payment for one dependent (a child) and that he could not be paid for his spouse because the Veteran did not provide his spouse's prior marriage history and social security number.

The relevant evidence received by VA during the period January 2003 to August 2009 consists of the following: (1) a January 2003 claim for benefits in which the Veteran failed to adequately identify his spouse; (2) an April 2003 VA letter in which the Veteran was informed that his spouse was not added to his award; and (3) a report of general information that documents an August 25, 2009 phone call during which the Veteran notified VA of his spouse's name, his spouse's social security number, and their date of marriage.

The Veteran has asserted that he submitted a Declaration of Status of Dependents form to the RO in April 2003 after VA requested this information and reported that he did not notice that his spouse was not added to his award until he reviewed retirement payment information in August 2009.  The Board notes here that there is a presumption of regularity with regard to administrative processes, and thus, it will be presumed that had VA received such information in 2003, it would have been associated with the Veteran's claims file.  See generally Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA may presume regularity of the administrative process in the absence of clear evidence to the contrary).

The Board finds that the Veteran's file did not contain the specific, required information that is necessary to establish that his spouse V.T. was a dependent in 2003.  38 C.F.R. § 3.204(a)(1); McColley, 13 Vet. App. at 557.  In so finding, the Board notes the Veteran's assertion in a November 2010 statement that VA had notice of the status of his dependents when service connection was granted for multiple disabilities in 2003 because this information was documented in his military personnel file.  The Board finds, however, that 38 C.F.R. § 3.204 clearly requires that VA receive a statement that includes the date of the marriage, full name of the spouse, and the social security number of the spouse in order to establish entitlement to dependency compensation benefits.  In addition, 38 C.F.R. § 3.216 specifically indicates that a claimant shall, as a condition for receipt or continued receipt of benefits, furnish VA upon request with the social security number of a dependent for whom benefits are sought or received.

Overall, the record does not show that VA received adequate notice of spousal dependency until August 25, 2009, and such notice was not provided within one year of a VA request for such information.  The Board notes here that with few exceptions, payment of VA compensation benefits begins the first day of the month following the effective date of the award, i.e., September 1, 2009.  See 38 U.S.C.A. § 5111(a) (West 2014); 38 C.F.R. § 3.31 (2014).  Thus, the Board finds that an effective date earlier than September 1, 2009, is not warranted and the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an effective date earlier than September 1, 2009, for the award of additional compensation benefits for the Veteran's dependent spouse V.T., is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


